     Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 1 of 64




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


IN RE LOOP INDUSTRIES, INC.          Case No. 7:20-cv-8538-NSR
SECURITIES LITIGATION
                                     Consolidated with:
                                     Case No. 7:20-cv-9031-NSR

                                     AMENDED CONSOLIDATED CLASS
                                     ACTION COMPLAINT FOR
                                     VIOLATIONS OF THE FEDERAL
                                     SECURITIES LAWS


                                     JURY TRIAL DEMANDED
         Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 2 of 64




                                                TABLE OF CONTENTS


I.     NATURE OF THE ACTION AND OVERVIEW ............................................................. 1

II.    JURISDICTION AND VENUE ......................................................................................... 4

III.   PARTIES ............................................................................................................................ 5

IV.    SUBSTANTIVE ALLEGATIONS .................................................................................... 7

       A.         Loop’s Business ...................................................................................................... 7

       B.         Chemical Or “Advanced” Recycling As A Solution To The Plastics Crisis .......... 8

       C.         Loop’s Technology Is Undifferentiated And Unproven As A Viable Economic Or
                  Environmental Solution To The Plastics Crisis .................................................... 10

                  1.         Loop’s Technology Is Undifferentiated From The Decades-Old Process It
                             Is Based On ............................................................................................... 11

                  2.         Loop’s Technology Has Not Proven To Be Financially And/Or
                             Environmentally Viable At Any Sort Of Commercial Scale .................... 12

                  3.         Loop’s Process And Results Were Not Properly Vetted Throughout The
                             Company, By Peers, Or By Potential Partners ......................................... 14

       D.         Despite Loop’s Summary Denial Of The Hindenburg Report’s Allegations, The
                  SEC And AMF Initiated Investigations Into The Allegations, Additional
                  Publications Questioned Loop’s Claims At Any Large Scale, And Coca-Cola
                  Terminated Its Supply Agreement ........................................................................ 16

       E.         Loop’s Post-Class Period, Independent Verification Report Provides Little
                  Assurance .............................................................................................................. 18

V.     DEFENDANTS’ MATERIALLY FALSE AND/OR MISLEADING STATEMENTS
       ISSUED DURING THE CLASS PERIOD ...................................................................... 20

       A.         Defendants’ Materially False And/Or Misleading Statements Issued During The
                  Second Half Of 2018 ............................................................................................ 20

       B.         Defendants’ Materially False And/Or Misleading Statements Issued During The
                  First Half Of 2019 ................................................................................................. 26

       C.         Defendants’ Materially False And/Or Misleading Statements Issued During The
                  Second Half Of 2019 ............................................................................................ 32

       D.         Defendants’ Materially False And/Or Misleading Statements Issued During The
                  First Half Of 2020 ................................................................................................. 34


                   AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                       i
          Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 3 of 64




        E.        Defendants’ Materially False And/Or Misleading Statements Issued During The
                  Second Half Of 2020 ............................................................................................ 36

        F.        Defendants’ Materially False And/Or Misleading Statements About The Energy
                  Inputs In Loop’s Technology ................................................................................ 39

VI.     LOSS CAUSATION ......................................................................................................... 44

VII.    ADDITIONAL SCIENTER ALLEGATIONS ................................................................. 45

        A.        Defendants Continually Refined Their Descriptions Of Loop’s Technology And
                  Sustainability Of Its Product ................................................................................. 46

        B.        Solomita Controlled Loop And Was Its Largest Shareholder .............................. 47

        C.        Loop’s Claims Concerning Results From Its Gen I Technology Were
                  “Impossible” And Failing According To Former Employees And A Polymer
                  Expert .................................................................................................................... 48

VIII.   CORPORATE SCIENTER ALLEGATIONS .................................................................. 49

IX.     CLASS ACTION ALLEGATIONS ................................................................................. 49

X.      APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-MARKET
        DOCTRINE) ..................................................................................................................... 51

XI.     INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND BESPEAKS
        CAUTION DOCTRINE ................................................................................................... 53

XII.    CLAIMS FOR RELIEF .................................................................................................... 54




                   AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                       ii
         Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 4 of 64




       Co-Lead Plaintiffs Sakari Johansson and John Jay Cappa (“Plaintiffs”), individually and

on behalf of all others similarly situated, by and through their attorneys, hereby bring this

Consolidated Amended Class Action Complaint (“Complaint”) against defendants Loop

Industries, Inc. (“Loop” or the “Company”), Daniel Solomita (“Solomita”), and Nelson Gentiletti

(“Gentiletti”) (together, “Defendants”). The allegations herein are based on Plaintiffs’ personal

knowledge as to their own acts and on information and belief as to all other matters, such

information and belief having been informed by the investigation conducted by and under the

supervision of Co-Lead Counsel, which includes a review of, without limitation: U.S. Securities

and Exchange Commission (“SEC”) filings by Loop; securities analysts’ reports and advisories

about the Company; press releases and other public statements issued by and disseminated by the

Company; media reports about the Company; information readily obtainable on the Internet; and

interviews of former employees of Loop and other persons with knowledge of the matters

alleged herein. Co-Lead Counsel’s investigation into the matters alleged herein is ongoing and

many relevant facts are known only to, or are exclusively within the custody or control of, the

Defendants. Plaintiffs believe that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery. On behalf of themselves

and the class they seek to represent, Plaintiffs allege as follows:

I.     NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Loop securities between September 24, 2018 and October 12, 2020, inclusive (the

“Class Period”). Plaintiffs pursue claims against the Defendants under the Securities Exchange

Act of 1934 (the “Exchange Act”).

       2.      Loop is a Canadian-based technology company focusing on recycling waste




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    1
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 5 of 64




polyethylene terephthalate (“PET”) plastics and polyester fiber, such as plastic bottles and take-

out clamshell containers. Loop states that its mission is to accelerate the world’s shift to

sustainable PET plastic and fiber and away from dependence on fossil fuels, through its self-

described “revolutionary technology poised to transform the plastics industry.”

       3.      Specifically, Loop’s “revolutionary” technology involves a form of chemical

recycling, a process in which plastics are depolymerized into monomers, the basic components

of plastic. Loop specifically depolymerizes waste PET plastic and polyester into dimethyl

terephthalate (“DMT”) and monoethylene glycol (“MEG”), two different monomers, and then

filters, purifies, and repolymerizes these monomers into PET plastic resin and polyester fiber,

which the Company claims can then be used to manufacture food-grade packaging.

       4.      Loop is a development-stage company and has yet to earn revenues. Despite this,

Defendants led investors to believe that Loop’s technology would be commercially scalable in

short order. Almost three years before the start of the Class Period, in January 2016, Loop

announced the completion of its pilot plant. Defendants explained that this pilot plant was to

“showcase” Loop’s “proprietary process at commercial scale to potential partners” while

continuing to optimize the process. Two-and-a-half years later, in June 2018, Loop announced

that it had successfully activated its second generation (“Gen II”) depolymerization

technology—a self-described “major step forward in sustainable plastic[.]”

       5.      With Loop’s pilot plant built and its Gen II depolymerization technology

activated, the Company turned to its “short-term priority” of actually commercializing its Gen II

technology. During the Class Period, Defendants released multiple announcements hyping its

collaborations with multinational manufacturers and supply chain management companies to

manufacture Loop’s PET resin, and its contracts with global consumer goods companies to




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   2
          Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 6 of 64




purchase Loop’s PET resin.

         6.    However, on October 13, 2020, short-selling analyst firm Hindenburg Research

published an exposé (the “Hindenburg Report,” attached as Exhibit 1) concluding that “Loop is

smoke and mirrors with no viable technology.” Hindenburg Research based its conclusion on

interviews with former Loop employees, competitors, partners, and industry experts, as well as a

careful review of Loop’s patents. Specifically, the Hindenburg Report revealed to the market

that Loop’s claims about its “revolutionary” and “sustainable” technology were hollow, and that

although Loop’s technology might technically work, it was not economical at a commercial

scale.

         7.    The Hindenburg Report explained that chemical recycling and depolymerization

has existed for decades. When asked what made Loop’s process different, the industry experts

and competitor interviewed by Hindenburg Research expressed that it wasn’t, commenting that

Loop’s technology was just “basic stuff.”

         8.    The key to revolutionizing chemical recycling through depolymerization is not

found by any specific process or technology on its own. Rather, the true way to revolutionize

this industry is by finding a way to viably scale—economically and sustainably—the process in

order to mass-recycle waste PET plastic. The Hindenburg Report detailed that Loop’s efforts to

scale its process has proven to be economically unviable. Two executives at thyssenkrupp

Industrial Solutions (“thyssenkrupp”), a global polyester technology provider, explained that in

their efforts to combine thyssenkrupp’s and Loop’s technologies to provide a licensable waste to

resin solution, it became clear that Loop had underestimated the costs to scale its technology.

         9.    The Hindenburg Report also revealed the misleading nature of Loop’s claims

(a) that its product was “100% sustainable” and (b) that its technology required “zero energy




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    3
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 7 of 64




input.” In reality, a close examination of Loop’s patents reveals that the process needs, in

multiple places, inputs of both heat and pressure that must be obtained from external sources—

which would be quite energy intensive at larger scales. A close examination of these patents also

reveals Loop’s monomer yields were quite low, meaning that not all waste PET plastic recycled

was being reused.

       10.    Upon the publication of the Hindenburg Report, the price of Loop’s stock fell

approximately 32.5%, or $3.78 per share, on October 13, 2020. The SEC has since launched an

investigation into Loop’s “testing, testing results, and details of results from[Loop’s] …

technologies and certain of [Loop’s] partnerships and agreements.” Danone and the Autorité des

marchés financiers (“AMF”), the financial regulator in Québec, also stated that they intended to

investigate the Hindenburg Report’s findings, and Coca-Cola has terminated its supply

agreement with Loop.

       11.    As a result of Defendants’ wrongful acts and omissions, and the significant decline

in the market value of the Company’s securities, Plaintiffs and other Class members have

suffered significant losses and damages. Accordingly, Plaintiffs seek to pursue securities fraud

claims under Section 10(b) of the Exchange Act against Defendants and under Section 20(a) of

the Exchange Act against each of the Individual Defendants.

II.    JURISDICTION AND VENUE

       12.    The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

       13.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   4
         Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 8 of 64




       14.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa). Loop’s common stock trades on Nasdaq

Stock Market (“NASDAQ”), located within this Judicial District.

       15.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

III.   PARTIES

       16.     Co-Lead Plaintiff Sakari Johansson, as set forth in the certification previously

filed with the Court, incorporated by reference herein (Dkt. No. 12-2), purchased Loop securities

during the Class Period, and suffered damages as a result of the federal securities law violations

and false and/or misleading statements and/or material omissions alleged herein.

       17.     Co-Lead Plaintiff John Jay Cappa, as set forth in the certification previously filed

with the Court, incorporated by reference herein (Dkt. No. 9-3), purchased Loop securities

during the Class Period, and suffered damages as a result of the federal securities law violations

and false and/or misleading statements and/or material omissions alleged herein.

       18.     Defendant Loop Industries, Inc. (“Loop” or the “Company”) is incorporated in

Nevada with its principal executive offices located at 480 Fernand Poitras, Terrebonne, Quebec,

Canada, J6Y 1Y4. Loop’s common stock trades on the NASDAQ exchange under the symbol

“LOOP.”

       19.     Defendant Daniel Solomita (“Solomita”) has served as President and Chief

Executive Officer (“CEO”) and Chairman of the Board of Directors of Loop since 2015, and is

Loop’s Founder. Solomita also served as the President, Secretary, Treasurer and sole Director of




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    5
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 9 of 64




Loop Holdings, Inc., a wholly-owned subsidiary, from 2014 to March 2017, when Loop

Holdings, Inc. merged with and into Loop. Prior to founding Loop, Solomita served as board

member and as President of Dragon Polymers from 2010 until 2014.

       20.    Solomita possessed the power and authority to control the contents of the

Company’s public filings with the SEC. During the Class Period, Solomita signed and certified

the accuracy of Loop’s yearly reports on SEC Forms 10-K and 10-K/A for the fiscal years ended

February 28, 2019 and February 29, 2020, and quarterly reports on SEC Form 10-Q for each

quarterly period ended August 31, 2018 through August 31, 2020.

       21.    Defendant Nelson Gentiletti (“Gentiletti”) has served as the Company’s Chief

Financial Officer (“CFO”) and Chief Operative Officer (“COO”) since January 1, 2019.

Gentiletti previously worked for Transcontinental Inc. from November 2011 until December

2018, serving most recently as the Chief Financial and Development Officer, leading the

company’s transformation into flexible packaging. He is a certified public accountant (“CPA”).

       22.    Gentiletti possessed the power and authority to control the contents of the

Company’s public filings with the SEC. During the Class Period, Gentiletti signed and certified

the accuracy of Loop’s yearly reports on SEC Forms 10-K and 10-K/A for the fiscal years ended

February 28, 2019 and February 29, 2020, and quarterly reports on SEC Form 10-Q for each

quarterly period ended November 30, 2018 through August 31, 2020.

       23.    Defendants Solomita and Gentiletti (collectively the “Individual Defendants”),

because of their high-ranking positions with the Company and direct involvement in the

everyday business of the Company, possessed the power and authority to control the contents of

Loop’s reports to the SEC, press releases and presentations to securities analysts, money and

portfolio managers and institutional investors, i.e., the market. The Individual Defendants were




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   6
           Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 10 of 64




provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to, or shortly after, their issuance and had the ability and opportunity to prevent their

issuance or cause them to be corrected. Because of their positions and access to material non-

public information available to them, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that

the positive representations which were being made were then materially false and/or

misleading. The Individual Defendants are liable for the false statements pleaded herein.

IV.        SUBSTANTIVE ALLEGATIONS

           A.    Loop’s Business

           24.   Loop is a Canadian-based technology company that focuses on recycling waste

PET plastics and polyester fiber, such as plastic bottles and packaging and carpet and polyester

textile.

           25.   Loop states that its mission is to accelerate the world’s shift to sustainable PET

plastic and fiber, and away from dependence on fossil fuels, through its self-described

“revolutionary technology poised to transform the plastics industry.”

           26.   According to Loop, its “ground-breaking,” patented and proprietary technology

depolymerizes no- and low-value waste PET plastic and polyester fiber to its basic components

(i.e., monomers), which are then filtered, purified and repolymerized to create virgin-quality

Loop branded PET plastic resin and polyester fiber suitable for use in food-grade packaging.

           27.   Solomita founded Loop in October 2014, under the name Loop Holdings to

purchase and develop what Loop referred to as its first generation, or “Gen I,” depolymerization

technology. In 2015, after the completion of a reverse merger, whereby Loop Holdings was

acquired by First American Group Inc. and depolymerization became its sole business, the




                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     7
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 11 of 64




Company changed its name to Loop Industries, Inc.

       28.     In January 2016, Loop announced the completion of its pilot plant in Terrebonne,

Quebec, which was built to “showcase the Company’s ability to scale production of sustainably

produced [monomers] to commercial levels.” Loop then turned to refining its process to “ensure

an easy transition from pilot scale to full scale commercial manufacturing facility.”

       29.     In June 2018, Loop announced that it had successfully activated its second

generation (“Gen II”) depolymerization technology, which Solomita characterized as a “major

step forward in sustainable plastic[.]”      Loop explained that the Gen II technology was

“significantly more streamlined and efficient than the Generation I process, including a

considerable reduction in energy use and the complete elimination of water indicating that it may

be the most resource efficient process for upcycling PET and polyester fiber in the world.”1

       B.      Chemical Or “Advanced” Recycling As A Solution To The Plastics Crisis

       30.     Consumer companies such as Coca-Cola and Unilever have made ambitious

commitments to incorporate recycled material in their packaging as a response to the ever-

increasing plastic consumption and plastic waste filling landfills and oceans. For decades, these

companies have touted “advanced” or “chemical” recycling processes as the solution to the

plastics crisis, which supposedly address a number of shortcomings of traditional, mechanical

recycling methods.

       31.     Traditional recycling methods, or “mechanical” recycling processes, are both

economically and environmentally costly. For example, to mechanically recycle waste PET into

new bottles, pristine transparent raw materials are needed, and PET degrades every time it is



1
  Loop thereafter stated that it did not intend to commercialize its Gen I technology and impaired
the remaining intangible asset balance for the Gen I technology on Loop’s balance sheet for the
fiscal year ended February 28, 2019.


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    8
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 12 of 64




reprocessed. Thus, mechanically recycled materials are more expensive than “virgin” (i.e., new)

materials, and even after washing and melting, mechanically recycled plastics are downcycled.2

       32.       “Advanced” recycling methods, however, promise to recover recycled plastics’

original raw materials to be remade into high-quality resins or to be reused in other ways.

According to the Plastics Industry Association, “[a]dvanced recycling refers to processes like

chemical recycling, pyrolysis and gasification, which are used to turn plastic polymers back into

individual monomers—allowing materials to be reused in a variety of ways. In these processes,

the chemical building blocks that make up the recycled plastic are recovered. The fundamental

building blocks can in some cases be re-polymerized endlessly, giving them the qualities of

brand-new, or virgin, resin. The transformation can occur through a variety of processes, all of

which avoid combustion, or burning, of plastics.” These techniques aim to minimize the use of

heat and pressure.

       33.       Chemical recycling is any process that involves breaking plastic down into its

component parts (monomers) so that it can eventually be processed, i.e., repolymerized, and

remade into new plastic materials, and eventually, new plastic products. These processes tend to

use a combination of heat, pressure, and/or other chemicals in a reaction vessel to breakdown the

waste plastic.

       34.       Loop’s Gen II technology is a chemical recycling process in which waste PET is

depolymerized using methanolysis3 to isolate dimethyl terephthalate (“DMT”) and monoethylene



2
  For example, a plastic drink bottle does not become a drink bottle again, but is instead made
into a carpet or fleece, which has less exacting specifications than what the virgin materials were
designed for.
3
  Methanolysis is a process where “methanol reacts with PET at high temperatures (180–280°C)
and pressures (20–40 atm) in the presence of a catalyst, most commonly zinc acetate. This
reaction leads to the formation of DMT and EG, which can then be used to resynthesize PET.”


                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     9
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 13 of 64




glycol (“MEG”).     The DMT and MEG monomers are then purified to remover coloring,

additives, and impurities, and lastly repolymerized into PET resin. The following diagram from

Loop’s October 2020 investor presentation illustrates this process:




       35.     Defendants have frequently likened this process to disassembling a chocolate cake

into its ingredients to make a brand new cake.

       C.      Loop’s Technology Is Undifferentiated And Unproven As A Viable Economic
               Or Environmental Solution To The Plastics Crisis

       36.     Loop, as a development-stage company, has yet to generate revenues. Instead, it

has sold investors, future customers, and the public a story of a revolutionary, sustainable

solution to tackle the world’s plastics crisis: a simple process that breaks down all forms of waste

PET plastic into clean, high-quality material with zero, or minimal, energy input.

       37.     Defendants sold this story with overblown press releases, investor presentations,

and media interviews highlighting the “revolutionary” and “ground-breaking” nature of its

process and hyping its commercialization plans: collaborating with multinational manufacturers

and supply chain management companies to manufacture Loop’s PET resin and negotiating

contracts with global consumer goods companies to purchase Loop’s PET resin. This story

fueled multiple stock offerings during the Class Period and support from the largest names in

Timmy Thiounn & Rhett C. Smith, Advances and Approaches For Chemical Recycling of
Plastic Waste, J. OF POLYMER SCI., Apr. 20, 2020 at 1350.


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    10
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 14 of 64




consumer goods, including evian (owned by Danone), PepsiCo, Coca-Cola, and L’Oréal Group.

       38.     As was revealed at the end of the Class Period, Defendants’ claims that Loop’s

Gen II technology is a “revolutionary technology poised to transform the plastics industry” are

unsubstantiated. Rather, as the Hindenburg Report summarized, “Loop’s supposed proprietary

process is a black box that has not shown itself to be more efficient or cost effective than

comparable solutions, contrary to the company’s claims[.]”

               1.      Loop’s Technology Is Undifferentiated From The Decades-Old
                       Process It Is Based On

       39.     Chemical recycling and depolymerization has been around since the 1950s, and is

a process well-known in the plastics industry. After speaking with multiple experts about Loop’s

technology, the Hindenburg Report concluded that these experts “raised serious questions about

the company’s ability to make its ‘unparalleled purity’ end product, as claimed, at large scales

with any cost efficiency. They said Loop is focused on a decades-old problem and there is

nothing new or revolutionary about the idea of breaking down PET in the fashion Loop is

claiming.”

       40.     Hindenburg Research consulted with a polymers/plastic expert with over three

decades of experience, who stated that “the chemistry is there and has been there. Implying that

it is ‘new’ and implying that it is ‘simple/easy,’ and profitable as a standalone process, just isn’t

true.” Another expert with 45 years of experience likewise explained that “[b]ig companies like

Coca Cola and so forth have been [depolymerizing] for a number of years.”

       41.     These experts, as well as another executive in the chemical recycling industry,

told Hindenburg Research that they could not figure out what made Loop’s process

revolutionary. The chemical recycling executive noted: “We started to pay attention (and) the

first point to us was that the patent itself was not very detailed in the way things were done. We



                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    11
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 15 of 64




could not see any big difference away from what was already well known in the field of

chemical decomposition of PET.” One of the experts further explained that “[t]he detailed

information for either process is readily available to anyone. No ‘secret catalyst’ or ‘patented

formulation’ additive is required. I do not know if any of the specific chemical pathways fall

under someone’s current patent though. Wouldn’t think so. It’s basic stuff.”

                2.     Loop’s Technology Has Not Proven To Be Financially And/Or
                       Environmentally Viable At Any Sort Of Commercial Scale

        42.     GAIA, a worldwide alliance of hundreds of organizations and individuals

working to advance solutions to waste, recently published a study on chemical recycling and

found that of the 37 chemical recycling projects announced in the United States since 2000, none

are successfully recovering plastic to produce new plastic.4 The same is true for Loop: the

Company is years from proving itself to scale, and has already faced financial constraints in their

efforts to do so.

        43.     In December 2018, Loop announced a global alliance with thyssenkrupp to

integrate the companies’ respective technologies to provide a “rapidly scalable” waste-to-resin

turnkey solution to manufacturing companies.             Hindenburg Research interviewed two

thyssenkrupp executives as part of its report, and found out that this project has yet to get off the

ground floor because Loop’s efforts to scale its process has shown to be economically unviable.

The first, a senior executive at thyssenkrupp’s industrial division, stated that “by working on the

development of a potential first integrated plant” thyssenkrupp got to understand Loop’s

technology, its potential, and what further developments were needed. This executive continued:

“We’ve also seen the weaknesses. I believe it’s more a matter of how economical such a


4
 Patel, D., Moon, D., Tangri, N., Wilson, M., All Talk and No Recycling: An Investigation of the
U.S. “Chemical Recycling” Industry, Global Alliance for Incinerator Alternatives (2020),
available at www.no-burn.org/chemical-recycling-us.


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    12
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 16 of 64




technology at the end of day is. I would say you will always find a technical solution potentially.

But what is the OPEX and CAPEX price for it? That’s the crucial point…”

       44.     A second thyssenkrupp executive further commented: “The technology is

available but they underestimated the cost I would say. So when they say it’s a profitable

process, then going into the detailed figures it turns out it might be profitable but there’s a long

way to go.”

       45.     Moreover, certain parts of Loop’s process, which may be relatively inexpensive in

an R&D lab or in a pilot plant, get exponentially more expensive at larger scales. Take for

example Loop’s claims that it technology is “revolutionary” in part because it has “zero”—or, as

later amended, “low”—energy inputs. After taking a deep dive into Loop’s Gen II patents,

Hindenburg Research found that Loop’s process was replete with the use of heat and pressure,

inputs obtained from external sources—both of which require energy. Energy usage, particularly

at mass scale, not only impedes profitability, but also reduces any potential net-positive

environmental benefits of Loop’s process.

       46.     Indeed, a recent report published by The Pew Charitable Trusts and SYSTEMIQ

noted that plastic-to-plastic chemical conversion is controversial in large part due to its high

energy requirements, which leads to greenhouse gas (GHG) emissions that are 110% higher than

mechanical recycling and 9% higher than landfilling, and cautioned that chemically recycled

plastic could have a higher level of embedded carbon (carbon footprint) than virgin plastic.5

       47.     The Hindenburg Report further revealed that Loop’s yields were far worse than

Loop’s previous claims. Loop’s GEN II patents report MEG yields of 70%-83% after just one

5
 Breaking the Plastic Wave: A Comprehensive Assessment Of Pathways Towards Stopping
Ocean Plastic Pollution, The Pew Charitable Trusts and SystemIQ, at 79 (July 2020), available
at https://www.systemiq.earth/wp-
content/uploads/2020/07/BreakingThePlasticWave_MainReport.pdf.


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    13
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 17 of 64




distillation, and that although Loop reported DMT yields of 99%, this was prior to distillation.

Hindenburg Research’s expert explained that multiple distillations are likely needed, and thus, it

is uncertain what the ultimate yield of Loop’s Gen II technology will be.

       48.     Unsurprisingly, Loop has yet to actually supply any recycled PET to the big

names they have contracted with.        Loop’s former Chief Growth Officer, Nelson Switzer,

explained to Hindenburg Research that the large consumer packaged goods regularly sign onto

vague sustainability and environmental partnerships, but that before any partnerships are put into

action, years of due diligence are required.

       49.     For example, Loop’s partnership with evian has gone nowhere despite evian

making strides in producing recycled bottles independent of Loop. In July 2020, Danone, owner

of evian water, announced its new plastic bottle made from 100% recycled plastic. When asked

if the recycled plastic in evian’s bottles came from Loop, evian’s PR company replied to

Hindenburg Research that evian will purchase Loop PET “[w]hen Loop’s production site is

operational”—indicating that the answer was no.            Likewise, Coca-Cola’s response to

Hindenburg Research’s inquiry was similarly vague while generally indicating that it has not

used an Loop PET to date: “Loop is one of many technology providers working on developing

efficient processes and alongside our bottling partners across the globe, the Company continues

to evaluate several solutions to accelerate commercialization, in support of a circular economy

for our packaging and our World Without Waste goals.”

               3.      Loop’s Process And Results Were Not Properly Vetted Throughout
                       The Company, By Peers, Or By Potential Partners

       50.     The Hindenburg Report also revealed that Loop’s “miraculous” results and

successes came from a separate R&D lab for the Essaddam family, the father and sons credited

for inventing Loop’s Gen I and Gen II processes, respectively. One former Loop chemist told



                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    14
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 18 of 64




Hindenburg Research that all the other Loop chemists were not allowed in the Essaddam lab, and

thus could not see what they were doing. Another explained that the Essaddams, “when it was

time to talk about results, they were hiding things and bypassing us (other Loop chemists) to go

present results to the boss. So, they would present their results and not ours.” This employee

further explained that “There was always a group saying ‘they did this again…’ ‘They brought

samples and wouldn’t tell them what it was’ and ‘when we gave results, they weren’t happy

about it…’”

       51.     According to the Hindenburg Report, these former employees further explained

that part of the problem was that the R&D lab did not share its process with the other, analytical

lab, and that these processes weren’t even documented, making any tweaking to a good batch

impossible.

       52.     Second, although Loop allowed its partners to do due diligence on site, these

partners never saw the process from start to finish or were able to determine whether that process

would be the same on a larger scale. For example, a former Loop employee told Hindenburg

Research: “Danone spent an entire week with us. They wanted to see the process from the

beginning to end… It was taking almost 2 weeks to finish a batch. So, they couldn’t see the

entire process. They had to believe in the results we were giving them.”

       53.     Third, another former Loop employee told Hindenburg Research that they “never

saw any test report from an outside lab or manufacturer[.]” The Hindenburg Report also pointed

out that it is typical for plastic companies, and startup companies in a multitude of scientific

disciplines to publish peer reviewed studies or white papers with their advancements in the field.

Loop does not seem to have any such publications.

       54.     Fourth, according to the Hindenburg Report, one expert noted that it was suspect




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   15
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 19 of 64




that Loop stopped reporting the analytics of its process, explaining: “It should be very straight

forward. The analytical is the ‘proof’ of a process. Anything short of complete analytical

support of a process should be suspect. The ‘secret sauce’ has no effect on the resultant

analytical results of the products. Why won’t they share the process vs. analytical? I think I

know why.”

       D.      Despite Loop’s Summary Denial Of The Hindenburg Report’s Allegations,
               The SEC And AMF Initiated Investigations Into The Allegations, Additional
               Publications Questioned Loop’s Claims At Any Large Scale, And Coca-Cola
               Terminated Its Supply Agreement

       55.     Hours after the Hindenburg Report was released, Loop issued a press release

responding to the “[i]naccurate” report.      Within the release, Loop commented that the

Hindenburg Report contained “factual inaccuracies” and that it believes Hindenburg Research

has not done the required due diligence for the report. Loop continued: “[t]he claims it makes

are either unfounded, incorrect, or based on the first iteration of Loop’s technology, known as

Gen 1, which was in use between 2014 and 2017.”

       56.     Just three days later, on October 16, 2020 after the market close, Loop announced

that the SEC had initiated an investigation into the Company and had requested information

regarding “testing, testing results and details of results from our Gen I and Gen II technologies

and certain of our partnerships and agreements.” On this news, the price of Loop’s stock fell

approximately 11.8%, to close at $6.92/share on October 19, 2020, the first trading date after the

announcement of the SEC investigation.

       57.     That same day, an article entitled “An Internal Investigation by Danone on Loop

Industries” was published on the news website CANADA LIVE. The article published responses to

inquiries it had sent to Danone and the AMF, the financial regulator in Québec. Danone stated to

CANADA LIVE that it intends to launch an internal investigation into Loop, with the AMF



               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   16
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 20 of 64




likewise stating that it “intends to examine the information which has circulated in recent hours

with regard to Loop Industries.”

       58.     Shortly thereafter, two different media outlets expressed their doubts as to Loop’s

process and viability.    On October 20, 2020, Clare Goldsberry,6 a contributing editor for

PLASTICSTODAY, published an article entitled “Loop Industries: Pay No Attention to the Man

Behind the Curtain.” Goldsberry further called into question Loop’s hype story commenting that

“Loop Industries’ claim that its rPET is infinitely recyclable without losing any of its properties

sounded too good to be true. And you know what they say about that!” The article pointed out

that Loop’s commercial viability claims seem to come from computer modeling of successful

pilot plant results, and similarly questioned Loop’s story:

       Amazing! … I’ll bet Dow, DuPont, Eastman, and other big chemicals and resin
       companies wished they had known all these years just how easy this really was.
       Imagine all the money these global companies have spent on polymer engineers
       and chemists, huge R&D laboratories, only to find out it just takes a “bundle of
       chemicals and beakers.”

       59.     Goldsberry concludes by noting that “Over the years that I’ve written about

plastic recycling, there seems to be a common thread: Press releases tout ‘revolutionary’

technologies with great fanfare that promise to turn filthy PET waste … into pure, 100% virgin-

like, food-grade PET. More press releases follow about investors climbing on board, big money

pouring into these advanced recycling startups, JVs with big multi-national companies and big

promises to help them solve their sustainability challenges and meet their goals. And then,

crickets.”

       60.     On October 31, 2020, HUFFPOST published an article entitled “Why ‘The World’s



6
 Clare Goldsberry has been reporting on the plastics industry for more than 30 years. She has
authored thousands of articles and multiple books on plastics. Ms. Goldsberry is a member of
various trade organizations, including the Plastics Pioneers Association.


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    17
           Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 21 of 64




Largest Recycling Plant’ Won’t Solve The Plastics Crisis” which similarly called into question

Loop’s claims, noting that “[c]hemical recycling has been hailed as a holy grail solution to

plastic waste for decades — but it has yet to live up to the hype.” The HUFFPOST article

discussed GAIA’s study, including the large amount of carbon content in the waste plastics that

is lost as greenhouse gases, the energy intensive nature of chemical recycling, and GAIA’s

finding that no chemical recycling facilities in the United States has ever successfully produced

recycled plastic on a commercial scale.

           61.   When asked about the Hindenburg Report, Danone, which owns evian, stated to

HUFFPOST that it would “conduct internal research and due diligence.” Coca-Cola likewise told

HUFFPOST that it considers “a myriad of technology providers, suppliers and developers to

accelerate the commercialization and scaling of technologies” to help it achieve its sustainability

targets.

           62.   Then, on November 4, 2020, Loop announced that it had received notice from

Coca-Cola on October 29, 2020 that it intended to terminate its supply agreement with Loop

effective December 14, 2020. On this news, the price of Loop’s stock fell approximately 9%, to

close at $6.08/share on November 4, 2020.

           E.    Loop’s Post-Class Period, Independent Verification Report Provides Little
                 Assurance

           63.   On December 14, 2020, Loop issued a press release announcing the release of a

“report of an independent verification of Loop’s patented Gen II depolymerization technology”

conducted by Kemitek, a not-for-profit College Centre for Technology Transfer specializing in

the fields of green chemistry and chemical process scale-up (the “Kemitek Report”).

           64.   Loop commissioned Kemitek to conduct an independent verification of Loop’s

Gen II PET depolymerization technology and to produce a report stating Kemitek’s opinion on



                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     18
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 22 of 64




its ability to process waste PET plastic into DMG and MEG monomers, including the quality of

the end products. Although the Kemitek Report concluded that “Loop demonstrated a working

process that produced significant quantities of MEG and DMT from post-consumer waste

PET[,]” critically, the verification did not examine the more important issues of scalability and

commercial viability of Loop’s process, and specifically stated that the report “was not intended

to certify the yields or economic viability of the process.”

       65.     Moreover, Kemitek only verified four batches: two at the mini-pilot scale, and

two at the pilot scale. The Kemitek Report further noted that while the process ran smoothly at

the mini-pilot scale, operations at the pilot scale did require some interventions, such as steps

taking longer than planned and clogging of transfer lines, that Kemitek concluded “would have

to be addressed at commercial scale.”

       66.     On December 15, 2020 Hindenburg Research published a follow-up to its October

report in which it addressed the Kemitek Report’s findings. Hindenburg Research pointed out

inconsistencies and problems with the Kemitek Report, with input from a former Loop employee

and the polymers expert it previously consulted with.

       67.     Hindenburg Research concluded that the Kemitek verification and analysis was

largely meaningless due to its failure to certify the yields or economic viability of Loop’s

technology and process. To drive this point home, Hindenburg Research gave the following

hypothetical: “what if a company pays $1 trillion to process a warehouse full of PET plastic to

achieve an end product that’s “pure” but also the size of a dime? Information on purity without

cost and yield is incomplete to the point of being irrelevant.”




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    19
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 23 of 64




V.     DEFENDANTS’ MATERIALLY FALSE AND/OR MISLEADING STATEMENTS
       ISSUED DURING THE CLASS PERIOD

       A.      Defendants’ Materially False And/Or Misleading Statements Issued During
               The Second Half Of 2018

       68.     The Class Period begins on September 24, 2018. On that day, Loop announced

its first strategic step in its global commercialization plan with its joint venture with Indorama

Ventures Public Company Limited (“Indorama”) in a press release, also filed with the SEC as

Exhibit 99.1 to Form 8-K on that same day. The press release, which contained statements it

attributed to Defendant Solomita, continually highlighted the sustainable nature of Loop’s PET

plastic resin and polyester and Loop’s supposed “revolutionary” technology, stating:

               a.     “This partnership brings together Indorama Venture’s world-class

manufacturing footprint and Loop’s proprietary science and technology to become a reliable

world leader in the ‘circular’ economy for 100% sustainable and recycled PET resin and

polyester fiber[;]”

               b.     “The 50/50 joint venture will have an exclusive world-wide license to use

Loop’s technology to produce 100% sustainably produced PET resin and polyester fiber with

plans to begin commercial production in Q1 2020[;]” and

               c.     “Loop has created a revolutionary technology poised to transform the

plastics industry. This ground-breaking technology decouples plastic from fossil fuels by

depolymerizing waste polyester plastic to its base building blocks (monomers).”

       69.     On October 10, 2018, Loop announced that it had entered into a multi-year supply

agreement with PepsiCo in a press release that was also filed with the SEC as Exhibit 99.1 to

Form 8-K on that day. The press release was titled: “PEPSICO AND LOOP INDUSTRIES

SIGN     MULTI-YEAR        SUPPLY       AGREEMENT         FOR     LOOP      BRANDED         100%

SUSTAINABLE PLASTIC[.]”


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    20
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 24 of 64




       70.     The press release, which contained statements it attributed to Defendant Solomita,

further highlighted Loop’s supposed “revolutionary” technology, stating:

               a.      “Loop Industries has emerged with truly transformational technology that

allows no and low value plastics to be diverted, recovered and recycled endlessly into new,

virgin-quality Loop™ PET plastic[;]” and

               b.      “Loop has created a revolutionary technology poised to transform the

plastics industry. This ground-breaking technology decouples plastic from fossil fuels by

depolymerizing waste polyester plastic to its base building blocks (monomers).”

       71.     On October 10, 2018, Loop issued its report of financial results for its second

quarter of fiscal 2019, ended August 31, 2018,7 on SEC Form 10-Q (the “2Q19 10-Q”), which

was signed by Solomita. Therein, the 2Q19 10-Q highlighted Loop’s technology, stating: “Loop

has created a technology poised to disrupt the plastics industry[.]”

       72.     Also on October 10, 2018, Loop issued a press release containing its financial

results for the second quarter of fiscal 2019, ended August 31, 2018, which was also filed with

the SEC as Exhibit 99.1 to Form 8-K on that day (the “2Q19 PR”). The 2Q19 PR headlined

certain of its deals made during the quarter including that Loop “[a]nnounced multi-year supply

agreement with Pepsico for Loop branded 100% sustainable plastic from Loop’s joint venture

facility in the United States.”

       73.     At the beginning of the 2Q19 PR, Solomita provided comment, wherein he stated:

“We successfully finalized a 50:50 joint venture to commercialize our breakthrough technology

with Indorama Ventures[.]”



7
 Loop’s fiscal year ends on the last day of February of the respective year. For example, Loop’s
2020 fiscal year ended on February 29, 2020, and its first quarter of 2021 ended on May 31,
2020.


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    21
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 25 of 64




       74.     The 2Q19 PR further highlighted the sustainable nature of Loop’s PET plastic

resin and polyester and Loop’s supposed “revolutionary” technology in discussing the execution

of certain of Loop’s strategic goals and describing the Company, stating:

               a.     “In September 2018, the Company announced a joint venture with a

subsidiary of IVL [Indorama] to manufacture and commercialize Loop’s technology to meet the

growing global demand from beverage and consumer packaged goods companies for 100%

sustainable recycled PET and polyester fiber[;]”

               b.     “PepsiCo Secures Multi-Year Supply Agreement for Loop Branded 100%

Sustainable Plastic[;]” and

               c.     “Loop has created a revolutionary technology poised to transform the

plastics industry. This ground-breaking technology decouples plastic from fossil fuels by

depolymerizing waste polyester plastic to its base building blocks (monomers).”

       75.     On October 29, 2018, Loop issued a press release announcing that it endorses the

New Plastics Global Commitment developed by the Ellen MacArthur Foundation in

collaboration with United Nations Environment. This press release, which contained statements

it attributed to Defendant Solomita, highlighted the sustainable nature of Loop’s PET plastic

resin and polyester and Loop’s supposed “revolutionary” technology, stating:

               a.     “Loop Industries has emerged with truly transformational technology that

allows no and low value plastics to be diverted, recovered and recycled endlessly into new,

virgin-quality Loop™ PET plastic[;]”

               b.     “Loop has created a revolutionary technology poised to transform the

plastics industry. This ground-breaking technology decouples plastic from fossil fuels by

depolymerizing waste polyester plastic to its base building blocks (monomers).”




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   22
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 26 of 64




       76.    On November 13, 2018, Loop issued two press releases announcing the closing of

a $2.45 private placement and the changing of its CFO. Both of these announcements were also

filed with the SEC as Exhibits 99.1 and 99.2, respectively, to Form 8-K on that same day. Both

of these press releases highlighted the sustainable nature of Loop’s PET plastic resin and

polyester and Loop’s supposed “revolutionary” technology, stating: “Loop has created a

revolutionary technology poised to transform the plastics industry. This ground-breaking

technology decouples plastic from fossil fuels by depolymerizing waste polyester plastic to its

base building blocks (monomers).”

       77.    The November 13, 2018 press release announcing the closing of the private

placements also included a statement from Solomita: “Having reached key milestones along our

commercialization strategy including a joint venture agreement with Indorama Ventures and a

multi-year supply agreement with PepsiCo, Loop is in a stronger position than ever to transform

the global PET market and meet the demand for 100% sustainable PET from global consumer

packaged goods companies.”

       78.    On November 29, 2018, Loop announced that it had entered into a multi-year

supply framework with Coca-Cola in a press release that was also filed with the SEC as Exhibit

99.1 to Form 8-K on that day. The subheading of the press release stated: “New Agreement

Enables Authorized Coca-Cola Bottlers to Enter into Supply Agreements to Secure 100%

Sustainable Loop™ Branded PET Plastic Resin[.]”

       79.    The press release, which contained statements it attributed to Defendant Solomita,

further highlighted the sustainable nature of Loop’s PET plastic resin and polyester and Loop’s

supposed “revolutionary” technology, stating:

              a.      “Loop … today announced that they have entered into a multi-year supply




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   23
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 27 of 64




framework with the Coca-Cola system’s Cross Enterprise Procurement Group (“CEPG”) to

supply 100% recycled and sustainable Loop™ PET plastic[;]”

               b.     “This arrangement continues the rapid and exciting progress being made

by Loop as it commercializes its breakthrough depolymerization technology which will help

reduce global plastic waste and enable major global brands to meet their sustainability goals. As

the demand for sustainable packaging solutions continues to grow, Loop Industries has emerged

with transformational technology that allows no and low value plastics to be diverted, recovered

and recycled endlessly into new, virgin-quality Loop™ PET plastic[;]” and

               c.     “Loop has created a revolutionary technology poised to transform the

plastics industry.”

       80.     On December 17, 2018, Loop announced the appointment of a new board member

to its Board of Directors in a press release that was also filed with the SEC as Exhibit 99.1 to

Form 8-K on that day. Within the press release, Solomita provided comment, stating: “Our

Company is making rapid and exciting progress in executing our strategic plan as we continue

the commercialization of our breakthrough depolymerization technology[.]”

       81.     The December 17, 2018 press release also stated: “We believe Loop has created a

revolutionary technology poised to transform the plastics industry.”

       82.     On December 19, 2018, Loop announced a “Global Alliance Agreement” with

thyssenkrupp to combine Loop and thyssenkrupp’s technologies in a press release that was also

filed with the SEC as Exhibit 99.1 to Form 8-K on that day. The press release, which contained

statements it attributed to Defendant Solomita, highlighted the sustainable nature of Loop’s PET

plastic resin and polyester and Loop’s supposed “revolutionary” technology, stating:

               a.     “Integration of technologies is intended to provide rapidly scalable Waste-




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    24
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 28 of 64




to-Resin (‘WTR™’) solution to supply the global demand for 100% sustainable PET and

Polyester[;]” and

               b.      “Loop has created a revolutionary technology poised to transform the

plastics industry. This ground-breaking technology decouples plastic from fossil fuels by

depolymerizing waste polyester plastic to its base building blocks (monomers).”

       83.     On December 20, 2018, Loop announced that Defendant Gentiletti would join the

Company as COO and CFO at the beginning of 2019 in a press release that was also filed with

the SEC as Exhibit 99.1 to Form 8-K on that day. The press release, which contained statements

it attributed to Defendants Solomita and Gentiletti, in relevant part, stated therein:

               a.      “[Mr. Gentiletti] will also draw upon his strong background in operations

management and business development to support the Company in the rollout of the recently

announced joint venture with Indorama Ventures and the development of Waste-to-Resin plants

for the large scale commercialization of Loop’s groundbreaking technology for production of

sustainable plastics[;]” and

               b.      “We believe Loop has created a revolutionary technology poised to

transform the plastics industry.”

       84.     Defendants’     statements    describing   Loop’s    technology     and   process   as

revolutionary, groundbreaking, and/or transformational and its PET as “100% sustainable” in

¶¶68-83 were materially false and/or misleading when made and/or omitted to state material

facts necessary to make the statements not misleading, because they failed to disclose, among

other things, the following adverse facts: (a) that Defendants have not demonstrated that Loop’s

technology is new, groundbreaking, unique, or “revolutionary,” or demonstrably different from

the well-known and decades-old depolymerization recycling process; and (b) that Loop’s PET




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    25
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 29 of 64




plastic resin and polyester fiber was not 100% sustainably produced and instances of applying

both pressure and heat, inputs obtained from external sources, are replete in Loop’s patents.

       B.      Defendants’ Materially False And/Or Misleading Statements Issued During
               The First Half Of 2019

       85.     On January 9, 2019, Loop issued its report of financial results for its third quarter

of fiscal 2019, ended November 30, 2018, on SEC Form 10-Q (the “3Q19 10-Q”), which was

signed by Solomita and Gentiletti. Therein, the 3Q19 10-Q stated, in relevant part:

               a.     “On November 29, 2018 the Company entered into a multi-year supply

framework with certain members of the Coca-Cola Cross Enterprise Procurement Group to

supply 100% recycled and sustainable Loop™ PET plastic from our joint venture facility with

IVL in the United States to authorized Coca-Cola bottlers who enter into supply agreements with

the company[;] and

               b.     “On December 19, 2018 we announced an agreement with thyssenkrupp

…. The Global Alliance Agreement advances the integration of our respective technologies

intended to provide a turn-key industrial solution for license to manufacturing companies seeking

a commercially viable technology to produce sustainable PET and polyester plastic.”

       86.     Also on January 9, 2019, Loop issued a press release containing its financial

results for the second quarter of fiscal 2019, ended November 30, 2018, which was also filed

with the SEC as Exhibit 99.1 to Form 8-K on that day and signed by Gentiletti (the “3Q19 PR”).

The 3Q19 PR included comment from Solomita, who stated in relevant part that the agreement

with thyssenkrupp “is intended to provide a turn-key Waste-to-Resin industrial solution for

license to manufacturing companies seeking a commercially viable technology to produce

sustainable PET and polyester plastic.”

       87.     The 3Q19 PR further highlighted the sustainable nature of Loop’s PET plastic



               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   26
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 30 of 64




resin and polyester and the commercial viability of Loop’s technology in discussing the

execution of certain of Loop’s strategic goals and describing the Company, stating:

              a.      “In September 2018, the Company announced a joint venture with a

subsidiary of IVL [Indorama] to manufacture and commercialize the Company’s technology to

meet the growing global demand from beverage and consumer packaged goods companies for

100% sustainable recycled PET and polyester fiber[;]”

              b.      “On November 29, 2018 the Company entered into a multi-year supply

framework with certain members of the Coca-Cola Cross Enterprise Procurement Group to

supply 100% recycled and sustainable Loop™ PET plastic from our joint venture facility with

IVL in the United States to authorized Coca-Cola bottlers who enter into supply agreements with

the company[;]” and

              c.      “On December 19, 2018 the Company announced an agreement with

thyssenkrupp…. The Global Alliance Agreement advances the integration of our respective

technologies intended to provide a turn-key WTR™ industrial solution for license to

manufacturing companies seeking a commercially viable technology to produce sustainable

PET and polyester plastic[.]”

       88.    On January 15, 2019, Loop issued a press release announcing the closure of a

$4.5 million private placement, which was also filed with the SEC as Exhibit 99.1 to Form 8-K

on that January 16, 2019. This press release included comment from Solomita, who stated in

relevant part: “We continue to make meaningful progress to commercialize our groundbreaking

technology including a new alliance agreement with thyssenkrupp and a multi-year framework

agreement with the Coca-Cola system’s Cross Enterprise Procurement Group.             With this

momentum behind us, I am more confident than ever that Loop is well positioned to transform




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   27
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 31 of 64




the global PET plastic and polyester fiber market and meet the demand from global consumer

brands for 100% sustainable PET.”

       89.     On January 16, 2019, Loop issued a letter to shareholders, from and signed by

Solomita, which was also filed with the SEC as Exhibit 99.1 to Form 8-K on that same day (the

“January 2019 Shareholder Letter”). Within the letter, Solomita referred to Loop’s technology

and intellectual property as “breakthrough” three times, and described Loop’s PET plastic resin

and polyester fiber as “sustainable” six times, three of which Solomita described Loop’s PET

plastic resin as “100% sustainable.”

       90.     On February 4, 2019, Loop announced that it had signed a multi-year supply

agreement with L’OCCITANE in a press release. The press release, which contained statements

it attributed to Defendant Solomita, stated in relevant part:

               a.      “The L’OCCITANE Group has selected Loop Industries as a key supplier

of 100% recycled sustainable PET plastic[;]

               b.      “The L’OCCITANE Group, a global manufacturer and retailer of natural

cosmetics and well-being products with five leading brands, and Loop … announced today the

signing of a multi-year take or pay supply agreement for Loop™ branded 100% sustainable

PET plastic[;]” and

               c.      As the demand for sustainable packaging solutions continues to grow,

Loop Industries has emerged with transformational upcycling technology[.]”

       91.     On February 12, 2019, Loop announced that it had signed a multi-year supply

agreement with Danone SA in a press release. The press release, which contained statements it

attributed to Defendant Solomita, stated in relevant part: Danone will purchase 100%

sustainable and upcycled Loop™ branded PET from Loop’s joint venture facility with




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    28
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 32 of 64




Indorama Ventures Limited in the United States for use in brands across its portfolio including

evian®, Danone’s iconic natural spring water.”

        92.     On February 29, 2019, Loop filed a prospectus supplement to its prospectus dated

August 10, 2018 on Form 424B5 with the SEC (the “February 2019 Prospectus”), which stated

in relevant part:

                a.     Since June 2018, when we transitioned to our newly built Generation II

industrial pilot plant, we continue to see consistently high monomer yields and excellent purity.

                b.     “The 50/50 joint venture [with Indorama] has an exclusive world-wide

license to use our technology to retrofit existing IVL facilities, so each can produce 100%

sustainable Loop™ PET plastic resin and polyester fiber[;]”

                c.     We believe the WtR™ solution [with thyssenkrupp] will result in a highly

scalable recurring revenue licensing model to supply the global demand for 100% sustainable

Loop™ PET plastic resin and polyester fiber[;]” and

                d.     Multi-year supply framework with the Coca-Cola system’s Cross

Enterprise Procurement Group to supply 100% recycled and sustainable Loop™ PET plastic

resin from our joint venture facility with Indorama Ventures Limited in the United States to

authorized Coca-Cola bottlers who enter into supply agreements with us[.]”

        93.     On May 7, 2019, Loop issued a press release announcing its financial results for

its fourth quarter and fiscal year ended February 28, 2019, which was also filed with the SEC as

Exhibit 99.1 to Form 8-K and signed by Gentiletti on that same day (the “FY2019 PR”). Within

the FY2019 PR, which contained statements it attributed to Defendant Solomita, Loop listed its

some of its “achievements” from fiscal 2019, and stated in relevant part:

                a.     “The 50/50 joint venture [with Indorama] has an exclusive world-wide




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    29
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 33 of 64




license to use our technology to retrofit existing IVL facilities, so each retrofitted facility can

produce 100% sustainable Loop™ PET plastic resin and polyester fiber;”

               b.     “Multi-year supply agreement with Danone SA, one of the world’s leading

global food and beverage companies. Danone will purchase 100% sustainable and upcycled

Loop™ branded PET[;]”

               c.     “Multi-year supply framework with the Coca-Cola system’s Cross

Enterprise Procurement Group to supply 100% recycled and sustainable Loop™ PET plastic

resin from our joint venture facility with IVL in the United States to authorized Coca-Cola

bottlers who enter into supply agreements with us;”

               d.     “Multi-year supply agreement with L’Occitane to supply 100% recycled

and sustainable Loop™ PET plastic resin from our first European production facility;” and

               e.     “We successfully completed our Generation II industrial pilot plant, which

continues to see consistently high monomer yields and excellent purity.”

       94.     On May 8, 2019, Loop issued its report of financial results for its fourth quarter

and fiscal year ended February 28, 2019, on SEC Form 10-K (the “2019 10-K”), which was

signed by Solomita and Gentiletti. Therein, the 2019 10-K stated, in relevant part:

               a.     “Since June 2018, when we transitioned to our Generation II technology

and our newly built industrial pilot plant, we continue to see consistently high monomer yields,

excellent purity and improved conversion costs[;]”

               b.     “The 50/50 joint venture [with Indorama] has an exclusive world-wide

license to use our technology to retrofit existing IVL facilities, so each can produce 100%

sustainable Loop™ PET plastic resin and polyester fiber[;]”

               c.     “Multi-year supply agreement with Danone SA, one of the world’s leading




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   30
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 34 of 64




global food and beverage companies. Danone will purchase 100% sustainable and upcycled

Loop™ branded PET[;]”

              d.      “Multi-year supply framework with the Coca-Cola system’s Cross

Enterprise Procurement Group to supply 100% recycled and sustainable Loop™ PET plastic

resin from our joint venture facility with IVL in the United States to authorized Coca-Cola

bottlers who enter into supply agreements with us;”

              e.      “Multi-year supply agreement with L’Occitane to supply 100% recycled

and sustainable Loop™ PET plastic resin from our first European production facility;” and

              f.      In again discussing the joint venture with Indorama, “[t]his partnership

brings together Indorama Venture’s manufacturing footprint and Loop’s proprietary science and

technology to become a supplier in the ‘circular’ economy for 100% sustainable and recycled

PET resin and polyester fiber. The Company is contributing to the 50/50 joint venture an

exclusive world-wide royalty-free license to use its proprietary technology to produce 100%

sustainably produced PET resin and polyester fiber.

       95.    On May 29, 2019, Loop filed a prospectus supplement to its prospectus dated

August 10, 2018 on Form 424B5 with the SEC (the “May 2019 Prospectus”), which stated in

relevant part: “Since June 2018, when we transitioned to our Generation II technology and our

newly built industrial pilot plant, we continue to see consistently high monomer yields and

excellent purity, and improved conversion costs.”

       96.    Defendants’    statements   describing   Loop’s   technology   and   process   as

revolutionary, groundbreaking, transformational, and/or commercially viable, its PET as “100%

sustainable,” and its process as producing high monomer yields in ¶¶85-95 were materially false

and/or misleading when made and/or omitted to state material facts necessary to make the




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   31
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 35 of 64




statements not misleading, because they failed to disclose, among other things, the following

adverse facts: (a) that Defendants have not demonstrated that Loop’s technology is new,

groundbreaking, unique, or “revolutionary,” or demonstrably different from the well-known and

decades-old depolymerization recycling process; (b) that Loop’s PET plastic resin and polyester

fiber was not 100% sustainably produced and instances of applying both pressure and heat,

inputs obtained from external sources, are replete in Loop’s patents; (c) that Loop has

underestimated the cost in scaling up and commercializing its technology and product; and (d)

that Loop’s technology and process did not produce consistently high monomer yields, but rather

saw monomer yields as low as 70% after just one distillation.

       C.     Defendants’ Materially False And/Or Misleading Statements Issued During
              The Second Half Of 2019

       97.    On July 8, 2019, Loop issued its report of financial results for the first quarter of

fiscal 2020, ended May 31, 2019, on SEC Form 10-Q (the “1Q20 10-Q”), which was signed by

Solomita and Gentiletti. The 1Q20 10-Q stated, in relevant part:

              a.      “Specifically, the Company is contributing an exclusive world-wide

royalty-free license to ILT [the Indorama joint venture] to use its proprietary technology to

produce 100% sustainably produced PET resin and polyester fiber[;]”

              b.      “The 50/50 joint venture [with Indorama] has an exclusive world-wide

license to use our technology to retrofit existing IVL facilities, so each can produce 100%

sustainable Loop™ PET plastic resin and polyester fiber[;]”

              c.      “Multi-year supply agreement with Danone SA, one of the world’s leading

global food and beverage companies. Danone will purchase 100% sustainable and upcycled

Loop™ branded PET[;]”

              d.      “Multi-year supply framework with the Coca-Cola system’s Cross



               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   32
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 36 of 64




Enterprise Procurement Group to supply 100% recycled and sustainable Loop™ PET plastic

resin from our joint venture facility with IVL in the United States to authorized Coca-Cola

bottlers who enter into supply agreements with us;” and

               e.       “Multi-year supply agreement with L’Occitane to supply 100% recycled

and sustainable Loop™ PET plastic resin from our first European production facility[.]”

       98.     On October 8, 2019, Loop issued its report of financial results for the second

quarter of fiscal 2020, ended August 31, 2019, on SEC Form 10-Q (the “2Q20 10-Q”), which

was signed by Solomita and Gentiletti. The 2Q20 10-Q stated, in relevant part: “Specifically, the

Company is contributing an exclusive world-wide royalty-free license to ILT [the Indorama joint

venture] to use its proprietary technology to produce 100% sustainably produced PET resin and

polyester fiber.”

       99.     On November 13, 2019, Loop announced the expansion of their supply agreement

with L’OCCITANE en Provence. This press release stated, in relevant part that:

               a.       “Thanks to this extended partnership, L’OCCITANE expects to accelerate

the transition to 100% sustainable PET plastic in all its bottles[;]” and

               b.       “In February 2019, Loop Industries and L’OCCITANE announced the

signing of a multi-year take or pay supply agreement for Loop™ branded 100% sustainable

PET plastic resin[;]”

       100.    Defendants’ statements describing Loop’s PET as “100% sustainable” in ¶¶97-99

were materially false and/or misleading when made and/or omitted to state material facts

necessary to make the statements not misleading, because they failed to disclose, among other

things, that Loop’s PET plastic resin and polyester fiber was not 100% sustainably produced and

instances of applying both pressure and heat, inputs obtained from external sources, are replete in




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    33
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 37 of 64




Loop’s patents.

       D.      Defendants’ Materially False And/Or Misleading Statements Issued During
               The First Half Of 2020

       101.    On January 9, 2020, Loop issued its report of financial results for the third quarter

of fiscal 2020, ended November 30, 2019, on SEC Form 10-Q (the “3Q20 10-Q”), which was

signed by Solomita and Gentiletti. The 3Q20 10-Q stated, in relevant part:

               a.        “Specifically, the Company is contributing an exclusive world-wide

royalty-free license to ILT [the Indorama joint venture] to use its proprietary technology to

produce 100% sustainably produced PET resin and polyester fiber[;]” and

               b.        “During the three months ended November 30, 2019, the Company and

L’OCCITANE en Provence, a global manufacturer and retailer of natural beauty and well-being

products, announced that they are expanding their supply agreement to accelerate L’OCCITANE

en Provence’s transition to 100% sustainable PET plastic in all its bottles. Loop Industries and

L’OCCITANE en Provence’s supply agreement for Loop™ branded 100% sustainable PET

plastic resin was to be supplied from Loop’s first European PET manufacturing facility.”

       102.    On May 5, 2020, Loop issued its report of financial results for its fourth quarter

and fiscal year ended February 29, 2020, on SEC Form 10-K (the “2020 10-K), which was

signed by Solomita and Gentiletti. Therein, the 2020 10-K discussed Loop’s supply agreements

with numerous companies for to supply Loop’s PET stating, in relevant part:

               a.        “Multi-year supply agreement with Danone SA, one of the world’s leading

global food and beverage companies. Danone will purchase 100% sustainable and upcycled

Loop™ branded PET for use in brands across its portfolio including evian®, Danone’s iconic

natural spring water;”

               b.        “Multi-year supply framework with the Coca-Cola system’s Cross



                  AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      34
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 38 of 64




Enterprise Procurement Group to supply 100% recycled and sustainable Loop™ PET resin to

authorized Coca-Cola bottlers who enter into supply agreements with us;” and

                c.      “Multi-year supply agreement with L’OCCITANE en Provence to supply

100% recycled and sustainable Loop™ PET resin and incorporate Loop™ PET resin into its

product packaging[.]”

        103.    The 2020 10-K also discussed Loop’s 50/50 joint venture with Indorama, stating

in relevant part:

                a.      “This partnership brings together Indorama’s manufacturing footprint and

Loop Industries’ proprietary science and technology to become a supplier in the ‘circular’

economy for 100% sustainable and recycled PET resin and polyester fiber[;]”

                b.      “We are contributing to the 50/50 joint venture an exclusive world-wide

royalty-free license to use its proprietary technology to produce 100% sustainably produced

PET resin and polyester fiber in addition to its equity cash contribution[;]” and

                c.      “Specifically, the Company will contribute an exclusive world-wide

royalty-free license for ILT to use its proprietary technology to produce 100% sustainably

produced PET resin and polyester fiber in addition to its cash contributions.”

        104.    On May 6, 2020, Loop issued with the SEC an amended report of financial results

for its fourth quarter and fiscal year ended February 29, 2020, on SEC Form 10-K/A (the “2020

10-K/A), which was signed by Solomita and Gentiletti.          Therein, the 2020 10-K/A again

discussed Loop’s 50/50 joint venture with Indorama, stating in relevant part:

                a.      “This partnership brings together Indorama’s manufacturing footprint and

Loop Industries’ proprietary science and technology to become a supplier in the ‘circular’

economy for 100% sustainable and recycled PET resin and polyester fiber[;]” and




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    35
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 39 of 64




                b.      “We are contributing to the 50/50 joint venture an exclusive world-wide

royalty-free license to use its proprietary technology to produce 100% sustainably produced

PET resin and polyester fiber in addition to its equity cash contribution.”

        105.    Defendants’ statements describing Loop’s PET as “100% sustainable” in ¶¶101-

104 were materially false and/or misleading when made and/or omitted to state material facts

necessary to make the statements not misleading, because they failed to disclose, among other

things, that Loop’s PET plastic resin and polyester fiber was not 100% sustainably produced and

instances of applying both pressure and heat, inputs obtained from external sources, are replete in

Loop’s patents.

        E.      Defendants’ Materially False And/Or Misleading Statements Issued During
                The Second Half Of 2020

        106.    On July 14, 2020, Loop issued its report of financial results for the first quarter of

fiscal 2020, ended May 31, 2020, on SEC Form 10-Q (the “1Q21 10-Q”), which was signed by

Solomita and Gentiletti. The 1Q21 10-Q discussed Loop’s 50/50 joint venture with Indorama,

stating in relevant part:

                a.      “Specifically, the Company is contributing an exclusive world-wide

royalty-free license to ILT [the Indorama joint venture] to use its proprietary technology to

produce 100% sustainably produced PET resin and polyester fiber[;]”

                b.      “This partnership brings together Indorama’s manufacturing footprint and

Loop Industries’ proprietary science and technology to become a supplier in the ‘circular’

economy for 100% sustainable and recycled PET resin and polyester fiber[;]” and

                c.      “We are contributing to the 50/50 joint venture an exclusive world-wide

royalty-free license to use its proprietary technology to produce 100% sustainably produced

PET resin and polyester fiber in addition to its equity cash contribution.”



                  AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      36
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 40 of 64




       107.    The 1Q21 10-Q also discussed Loop’s supply agreements with numerous

companies to supply Loop’s PET stating, in relevant part:

               a.        “Multi-year supply agreement with Danone SA, one of the world’s leading

global food and beverage companies. Danone will purchase 100% sustainable and upcycled

Loop™ branded PET for use in brands across its portfolio including evian®, Danone’s iconic

natural spring water;”

               b.        “Multi-year supply framework with the Coca-Cola system’s Cross

Enterprise Procurement Group to supply 100% recycled and sustainable Loop™ PET resin to

authorized Coca-Cola bottlers who enter into supply agreements with us;” and

               c.        “Multi-year supply agreement with L’OCCITANE en Provence to supply

100% recycled and sustainable Loop™ PET resin and incorporate Loop™ PET resin into its

product packaging[.]”

       108.    On September 3, 2020, Loop announced a licensing agreement with Chemtex

Global Corporation, which was also filed with the SEC as Exhibit 99.1 to Form 8-K and signed

by Solomita on September 8, 2020. The press release stated in relevant part that the agreement

would manufacturing know-how “in support of Loop’s strategy to commercialize its

breakthrough depolymerization technology[.]”

       109.    On September 9, 2020, Loop announced via a press release, which was also filed

with the SEC on September 16, 2020 as Exhibit 99.1 to Form 8-K and signed by Solomita, that it

had entered into an agreement with SUEZ Groupe to build the first Infinite Loop recycling

facility in Europe. The press release stated in relevant part that “the partnership will combine the

resource management expertise of SUEZ and Loop’s unique breakthrough technology for the

production of virgin quality, food grade, 100% recycled and infinitely recyclable plastic.”




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    37
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 41 of 64




       110.    On September 21, 2020, Loop issued with the SEC a second amended report of

financial results for its fourth quarter and fiscal year ended February 29, 2020, on SEC Form 10-

K/A (the “Second 2020 10-K/A), which was signed by Solomita and Gentiletti. Therein, the

Second 2020 10-K/A discussed Loop’s 50/50 joint venture with Indorama, stating in relevant

part: “Specifically, the Company will contribute an exclusive world-wide royalty-free license for

ILT to use its proprietary technology to produce 100% sustainably produced PET resin and

polyester fiber in addition to its cash contributions.”

       111.    On October 7, 2020, Loop issued its report of financial results for the second

quarter of fiscal 2020, ended August 31, 2020, on SEC Form 10-Q (the “2Q21 10-Q”), which

was signed by Solomita and Gentiletti. The 2Q21 10-Q discussed Loop’s 50/50 joint venture

with Indorama, stating in relevant part:

               a.      “Specifically, the Company is contributing an exclusive world-wide

royalty-free license to ILT [the Indorama joint venture] to use its proprietary technology to

produce 100% sustainably produced PET resin and polyester fiber[;]”

               b.      “This partnership brings together Indorama’s manufacturing footprint and

Loop Industries’ proprietary science and technology to become a supplier in the ‘circular’

economy for 100% sustainable and recycled PET resin and polyester fiber[;]” and

               c.      “We are contributing to the 50/50 joint venture an exclusive world-wide

royalty-free license to use its proprietary technology to produce 100% sustainably produced

PET resin and polyester fiber in addition to its equity cash contribution.”

       112.    The 2Q21 10-Q also discussed Loop’s supply agreements with numerous

companies for to supply Loop’s PET stating, in relevant part:




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    38
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 42 of 64




               a.        “Multi-year supply agreement with Danone SA, one of the world’s leading

global food and beverage companies. Danone will purchase 100% sustainable and upcycled

Loop™ branded PET for use in brands across its portfolio including evian®, Danone’s iconic

natural spring water;”

               b.        “Multi-year supply framework with the Coca-Cola system’s Cross

Enterprise Procurement Group to supply 100% recycled and sustainable Loop™ PET resin to

authorized Coca-Cola bottlers who enter into supply agreements with us;” and

               c.        “Multi-year supply agreement with L’OCCITANE en Provence to supply

100% recycled and sustainable Loop™ PET resin and incorporate Loop™ PET resin into its

product packaging[.]”

       113.    Defendants’ statements describing Loop’s technology and process breakthrough

and unique and its PET as “100% sustainable” in ¶¶106-112 were materially false and/or

misleading when made and/or omitted to state material facts necessary to make the statements

not misleading, because they failed to disclose, among other things, the following adverse facts:

(a) that Defendants have not demonstrated that Loop’s technology is new, groundbreaking,

unique, or “revolutionary,” or demonstrably different from the well-known and decades-old

depolymerization recycling process; and (b) that Loop’s PET plastic resin and polyester fiber

was not 100% sustainably produced and instances of applying both pressure and heat, inputs

obtained from external sources, are replete in Loop’s patents.

       F.      Defendants’ Materially False And/Or Misleading Statements About The
               Energy Inputs In Loop’s Technology

       114.    At least until November 11, 2018, Loop’s website8 stated that its technology was



8
 Co-Lead Counsel was able to view previous versions of Loop’s website using the Wayback
Machine. Through the Wayback Machine, more than twenty years of web history is accessible


               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   39
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 43 of 64




revolutionary in part because the process had “zero energy input”:




       115.    On December 12, 2018, an article by Saabira Chaudhuri entitled “Plastic Water

Bottles, Which Enabled a Drinks Boom, Now Threaten a Crisis” was published in THE WALL

STREET JOURNAL.      The article provided a diagram of Loop’s process that came from the

Company (highlighting supplied):




to the public. See https://archive.org/about/ (last accessed February 14, 2021).



                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    40
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 44 of 64




       116.   The January 2019 Shareholder Letter also referred investors to the December

2018 WALL STREET JOURNAL article.

       117.   Loop’s February 2019 Prospectus stated: “Our zero energy depolymerization

technology specifically targets PET/polyester, allowing for the removal of all waste impurities,

such as colors/dyes, labels and non-PET plastic waste.”

       118.   Loop’s 2019 10-K stated: “The Company’s zero energy depolymerization

technology specifically targets PET/polyester, allowing for the removal of all waste impurities,

such as colors/dyes, labels and non-PET plastic waste.”

       119.   Loop’s May 2019 Prospectus stated: “Our zero energy depolymerization

technology specifically targets PET/polyester, allowing for the removal of all waste impurities,

such as colors/dyes, labels and non-PET plastic waste.”

       120.   Loop’s website, as of as late as November 17, 2019, stated that its technology was

revolutionary in part because the process used “low heat and no pressure”:




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   41
       Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 45 of 64




       121.   On or around July 14, 2020, Loop posted a power point presentation on its

website, which the Company referred to in its Form 8-K filed with the SEC on July 15, 2020 and

which was signed by Gentiletti. On page 12 of the presentation, Loop highlighted its innovative

technology, stating that “Loop’s depolymerization technology uses low heat and no added

pressure”:




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   42
          Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 46 of 64




          122.   On September 21, 2020, Loop filed a preliminary prospectus supplement to its

prospectus dated August 23, 2018 on Form 424B5 with the SEC which stated in relevant part:

“Our zero energy depolymerization technology specifically targets PET/polyester, allowing for

the removal of all waste impurities, such as colors/dyes, labels and non-PET plastic waste.”

          123.   The following day, on September 22, 2020, Loop filed a prospectus supplement to

its prospectus dated August 23, 2018 on Form 424B5 with the SEC which again stated in

relevant part: “Our zero energy depolymerization technology specifically targets PET/polyester,

allowing for the removal of all waste impurities, such as colors/dyes, labels and non-PET plastic

waste.”

          124.   On or around October 8, 2020, Loop posted a power point presentation on its

website, which the Company referred to in its Form 8-K filed with the SEC on October 8, 2020

and signed by Gentiletti. On page 12 of the presentation, Loop highlighted its innovative

technology, stating that “Loop’s depolymerization technology uses low heat and no added

pressure”:



                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     43
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 47 of 64




       125.    The statements in ¶¶114-124 concerning Loop’s use of zero energy, heat, or

pressure, or low heat were materially false and/or misleading when made and/or omitted to state

material facts necessary to make the statements not misleading, because they failed to disclose,

among other things, that Loop’s technology and process did use energy inputs, as evidenced by

Loop’s Gen II patents which are replete with instances of applying both pressure and heat, inputs

obtained from external sources.

VI.    LOSS CAUSATION

       126.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic losses suffered by Plaintiffs and the Class.

       127.    During the Class Period, Plaintiffs and the Class purchased Loop’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed




               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   44
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 48 of 64




or materialized, causing investors’ losses.

       128.    Artificial inflation in Loop’s stock price was removed when concealed risks

materialized and/or the truth about the material misrepresentations and omissions was revealed to

the public on October 13, 2020. As a direct result of this disclosure, the price of Loop’s publicly

traded securities declined precipitously on heavy trading volume, causing economic injury to

Plaintiffs and other members of the Class.

       129.    On October 13, 2020, analyst firm Hindenburg Research issued a report on Loop.

As discussed supra at Section IV.C, the Hindenburg Report revealed, based on its own unique

and independent investigation, among other things, that the Company has not shown its

proprietary process to be revolutionary or groundbreaking from other chemical recycling

methods nor more efficient or cost effective than comparable solutions, and that Loop’s

sustainability claims are largely unfounded.

       130.    In reaction to this news, the market drove down the value of Loop’s shares. Its

stock declined $3.78 per share, approximately 32.5%, to a closing price of $7.83 on October 13,

2020, on extremely heavy volume.

VII.   ADDITIONAL SCIENTER ALLEGATIONS

       131.    As alleged herein, Defendants acted with scienter because Defendants knew that

the public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws.

       132.    As set forth elsewhere herein in detail, the Individual Defendants, by virtue of




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    45
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 49 of 64




their receipt of information reflecting the true facts regarding Loop, their control over, and/or

receipt and/or modification of Loop’s allegedly materially misleading misstatements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning Loop, participated in the fraudulent scheme alleged herein.

       A.        Defendants Continually Refined Their Descriptions Of Loop’s Technology
                 And Sustainability Of Its Product

       133.      At the beginning of the Class Period, the “About Loop Industries Inc.” section of

Loop press releases included the following language, alleged to be misleading in Section V,

supra (including, e.g., ¶¶68c, 70b, 74c, 75b, 76, 82b) “Loop has created a revolutionary

technology poised to transform the plastics industry.         This ground-breaking technology

decouples plastic from fossil fuels by depolymerizing waste polyester plastic to its base building

blocks (monomers).” By November 2018, however, Defendants began to remove reference to its

technology as “ground-breaking,” and by January 2019, when Defendants issued the Company’s

3Q19 10-Q, began to remove reference to Loop’s technology as “revolutionary.”

       134.      In addition, by the beginning of 2019, Loop began to switch from describing its

process as using zero energy inputs to low energy inputs, as detailed in Section V.F, supra.

Moreover, in an October 7, 2020 article in RECYCLING TODAY entitled “Better than before: Loop

Industries says the recycled PET it will produce through its partnership with Suez in Europe will

be a premium product[,]”9 Solomita clarified that Loop’s chemical recycling process “does this

at lower temperature than some other processes employ.”

       135.      The refining of the language Defendants used to describe the nature of Loop’s

technology and how much energy this process used reflects Defendants’ awareness of the



9
    Accessible     at   https://www.recyclingtoday.com/article/loop-suez-european-pet-recycling-
partnership/.


                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     46
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 50 of 64




misleading nature of their earlier statements.

       B.      Solomita Controlled Loop And Was Its Largest Shareholder

       136.    According to the Company, as of April 30, 2020, Solomita beneficially owns 18.8

million shares of common stock, or 47.1% of Loop’s outstanding shares of common stock.

Moreover, Solomita is the sole holder of a share of Series A preferred stock, which contains

protective provisions precluding Loop to take certain actions without Solomita’s approval and

which affords Solomita a majority of the total voting powers so long as he holds not less than

7.5% of the shares of common stock issued and outstanding. Combined, Solomita has 77.8% of

the voting control of the Company.

       137.    It is simply illogical that Solomita, who has a financial interest in almost half of

the outstanding shares of Loop’s stock, has more than 75% of the voting control of Loop, is the

holder of the sole Series A preferred stock share—which further affords him the exclusive

authority to direct Loop to or not to take certain actions, and his position as President, CEO, and

Chairman of Loop, was not aware of the false and/or misleading nature of his and Loop’s

statements concerning Loop’s sole technology and its viability.

       138.    Solomita’s control is illustrated clearly by former Loop employee statements

published in the Hindenburg Report.         For example, one employee described Solomita’s

intimidating tone: “If you don’t do what he expects you to do, not fast enough, or if the results

are not good enough, he gets angry and he can yell at you for hours and hours and hours. Yeah.

I’ve seen one of his worst frustrations, he yelled at two people for three hours, non-stop.”

Another former employee, when asked whether Solomita would demand certain results,

explained: “There’s just facts and there’s chemistry and there’s certain things you can’t like –

even if you want something to happen, you’re not going to get a resolution. It has to come from




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    47
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 51 of 64




a scientific point of view in order to find resolution. You can’t just throw money at it, or just

have a fit or something. You can’t direct the molecules to behave the way you want them to like

you would, for an example, an employee showing bad behavior.”

       139.    Likewise, according to Former Employee 1 (“FE1”),10 Solomita was hands-on to

the point of micromanaging operations and had his hands in everything. FE1 also described

Solomita as very autocratic and very domineering to employees. FE1 further explained that

Solomita expected certain results that didn’t always conform to reality and when Solomita

received news he did not like, he was prone to anger, and that numerous employees in research

and developments and the highest levels of finance were fired unceremoniously by Solomita for

reasons untied to concerns about, for instance, absences or skills.

       C.      Loop’s Claims Concerning Results From Its Gen I Technology Were
               “Impossible” And Failing According To Former Employees And A Polymer
               Expert

       140.    In discussing its Gen I technology, Loop claimed, for example in its 2016 10-K

issued on June 15, 2016, that it could break down PET into its base chemicals at a recovery rate

of 100%. A former Loop employee interviewed by Hindenburg Research stated that a “claim of

a 100% recovery rate was ‘technically impossible’ and ‘industrially impossible[,]’” and that

“‘yields were not even repeatably over 90% at the lab scale’ in October 2016[.]” Hindenburg

Research’s polymer expert backed up this claim, explaining in the Hindenburg Report that “a

reclaim of 100% of PTA (purified terephthalic acid) and EG (ethylene glycol) base chemicals

from PET is ‘impossible’” and that “even ‘over 90%’ would be ‘a stretch.’”

       141.    Similarly, in Loop’s 2017 10-K issued on May 30, 2017, the Company described

the depolymerized PET from the Gen I process to be “suitable for use in commercial bottles,”


10
  FE1 worked for Loop as a corporate controller from February 2019 to May 2020, was based at
Loop’s headquarters, and reported to Defendant Gentiletti.


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    48
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 52 of 64




but at that time, a former Loop employee stated that the MEG “was not even isolated at that time

… [and was] still mixed with dyes, water and solid wastes.”

       142.    A former Loop employee also told Hindenburg Research that there were “so

many issues” with the Gen I process “that we left it alone and we started a new process, but it

wasn’t easier…I don’t think that it will be successful.”

VIII. CORPORATE SCIENTER ALLEGATIONS

       143.    The Company is liable for the acts of the Individual Defendants and its other

employees and agents under the doctrine of respondeat superior and common law principles of

agency because all of the wrongful acts complained of herein were carried out within the scope

of their employment and/or agency.

       144.    The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under the corporate scienter doctrine, respondeat

superior, and agency principles.

       145.    Aside from the scienter of the Individual Defendants, the facts alleged herein raise

a strong inference of corporate scienter as to Loop as an entity. Corporate scienter may be

alleged independent of individual defendants where a statement is made or approved by a

corporate official sufficiently knowledgeable about the company to know the statement was false

or misleading. Here, the statements alleged were made to the investing public regarding the

Company’s operations, internal controls, finances and business practices—all important topics

that would necessarily require approval by appropriate corporate officers.

IX.    CLASS ACTION ALLEGATIONS

       146.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    49
           Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 53 of 64




purchased or otherwise acquired Loop securities between September 24, 2018 and October 12,

2020, inclusive and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

       147.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Loop’s shares actively traded on the NASDAQ.

While the exact number of Class members is unknown to Plaintiffs at this time and can only be

ascertained through appropriate discovery, Plaintiffs believe that there are at least hundreds or

thousands of members in the proposed Class. Millions of Loop shares were traded publicly

during the Class Period on the NASDAQ. As of October 7, 2020, Loop had 42,212,739 shares

of common stock outstanding. Record owners and other members of the Class may be identified

from records maintained by Loop or its transfer agent and may be notified of the pendency of

this action by mail, using the form of notice similar to that customarily used in securities class

actions.

       148.     Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       149.     Plaintiffs will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

       150.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    50
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 54 of 64




                  a.     whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  b.     whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Loop; and

                  c.     whether Defendants knew or deliberately disregarded that their statements

were false and misleading;

                  d.     whether Defendants engaged in a scheme to defraud investors;

                  e.     whether the price of Loop securities were artificially inflated because of

Defendants’ conduct complained of herein; and

                  f.     to what extent the members of the Class have sustained damages and the

proper measure of damages.

        151.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

X.      APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-
        MARKET DOCTRINE)

        152.      The market for Loop’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Loop’s securities traded at artificially inflated prices during the Class Period. On

September 23, 2019, the Company’s share price closed at a Class Period high of $17.98 per



                  AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      51
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 55 of 64




share. Plaintiffs and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Loop’s securities and market

information relating to Loop, and have been damaged thereby.

       153.    During the Class Period, the artificial inflation of Loop’s shares was caused by the

material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiffs and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Loop’s business, prospects, and operations.                These material

misstatements and/or omissions created an unrealistically positive assessment of Loop and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiffs and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       154.    At all relevant times, the market for Loop’s securities was an efficient market for

the following reasons, among others:

               a.      Loop shares met the requirements for listing, and was listed and actively

traded on the NASDAQ, a highly efficient and automated market;

               b.      As a regulated issuer, Loop filed periodic public reports with the SEC

and/or the NASDAQ;

               c.      Loop regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services;

               d.      Loop was followed by securities analysts employed by brokerage firms


                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    52
          Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 56 of 64




who wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.         Each of these reports was publicly

available and entered the public marketplace; and/or

                 e.     The average daily trading volume for Loop securities during the Class

Period was approximately 67,586 shares with more than 42.2 million shares of stock outstanding

as of October 7, 2020, and a market capitalization reaching $701.45 million during the Class

Period.
          155.   As a result of the foregoing, the market for Loop’s securities promptly digested

current information regarding Loop from all publicly available sources and reflected such

information in Loop’s share price.        Under these circumstances, all purchasers of Loop’s

securities during the Class Period suffered similar injury through their purchase of Loop’s

securities at artificially inflated prices and a presumption of reliance applies.

          156.   A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

XI.       INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND BESPEAKS
          CAUTION DOCTRINE

          157.   The statutory safe harbor and/or bespeaks caution doctrine applicable to forward-



                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     53
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 57 of 64




looking statements under certain circumstances do not apply to any of the allegedly false

statements pleaded in this Complaint.

        158.    The statements alleged to be false and misleading herein all relate to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may

be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the purportedly forward-looking

statements.

        159.    In the alternative, to the extent that the statutory safe harbor is determined to

apply to any forward-looking statements pleaded herein, Defendants are liable for those false

forward-looking statements because at the time each of those forward-looking statements was

made, the speaker had actual knowledge that the forward-looking statement was materially false

or misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Loop who knew that the statement was false when made.

XII.    CLAIMS FOR RELIEF

                                         FIRST CLAIM

                       Violation of Section 10(b) of The Exchange Act and
                              Rule 10b-5 Promulgated Thereunder
               Against Defendant Loop Industries And The Individual Defendants

        160.    Plaintiffs repeat and re-allege each and every allegation contained above as if

fully set forth herein.

        161.    During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiffs and other Class members, as alleged herein; and (ii) cause Plaintiffs

and other members of the Class to purchase Loop’s securities at artificially inflated prices. In


                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     54
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 58 of 64




furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

       162.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Loop’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       163.    Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Loop’s financial

well-being and prospects, as specified herein.

       164.    Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Loop’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Loop and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    55
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 59 of 64




       165.    Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       166.    Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Loop’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated

by Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    56
           Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 60 of 64




       167.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Loop’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiffs and the other members of the Class

acquired Loop’s securities during the Class Period at artificially high prices and were damaged

thereby.

       168.     At the time of said misrepresentations and/or omissions, Plaintiffs and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs

and the other members of the Class and the marketplace known the truth regarding the problems

that Loop was experiencing, which were not disclosed by Defendants, Plaintiffs and other

members of the Class would not have purchased or otherwise acquired their Loop securities, or,

if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

       169.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

       170.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    57
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 61 of 64




                                        SECOND CLAIM

                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        171.    Plaintiffs repeat and re-allege each and every allegation contained above as if

fully set forth herein.

        172.    Individual Defendants acted as controlling persons of Loop within the meaning of

Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiffs

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiffs to be misleading prior to and/or shortly after these statements were issued

and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

        173.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        174.    As set forth above, Loop and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the




                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     58
          Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 62 of 64




Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

          (a)    declaring the action to be a proper class action pursuant to Fed. R. Civ. P. 23;

          (b)    awarding compensatory damages in favor of Plaintiffs and all other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

          (c)    awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including attorney’s fees and expert fees; and

          (d)    awarding equitable, injunctive, and other relief as the Court may deem just and

proper.

                                    JURY TRIAL DEMANDED

          Plaintiffs hereby demand a trial by jury.

                                                Respectfully submitted,

DATED: February 18, 2021                        GLANCY PRONGAY & MURRAY LLP


                                                By: s/ Leanne H. Solish
                                                Casey E. Sadler (admitted pro hac vice)
                                                Leanne H. Solish (admitted pro hac vice)
                                                1925 Century Park East, Suite 2100
                                                Los Angeles, CA 90067
                                                Telephone: (310) 201-9150
                                                Facsimile: (310) 201-9160
                                                csadler@glancylaw.com
                                                lsolish@glancylaw.com




                  AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      59
Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 63 of 64




                            GLANCY PRONGAY & MURRAY LLP
                            Gregory B. Linkh (GL-0477)
                            230 Park Ave., Suite 530
                            New York, NY 10169
                            Telephone: (212) 682-5340
                            Facsimile: (212) 884-0988
                            glinkh@glancylaw.com

                                   and

                            POMERANTZ LLP
                            Jeremy A. Lieberman
                            Murielle J. Steven Walsh
                            Eric D. Gottlieb
                            600 Third Avenue, 20th Floor
                            New York, NY 10016
                            Telephone: (212) 661-1100
                            Facsimile: (212) 661-8665
                            jalieberman@pomlaw.com
                            mjsteven@pomlaw.com
                            egottlieb@pomlaw.com

                            Counsel for Lead Plaintiffs Sakari Johansson and
                            John Jay Cappa and Co-Lead Counsel for the
                            Class

                            LAW OFFICES OF HOWARD G. SMITH
                            Howard G. Smith
                            3070 Bristol Pike, Suite 112
                            Bensalem, PA 19020
                            Telephone: (215) 638-4847
                            Facsimile: (215) 638-4867

                            BRONSTEIN, GEWIRTZ &
                            GROSSMAN, LLC
                            Peretz Bronstein
                            60 East 42nd Street, Suite 4600
                            New York, New York 10165
                            Telephone: (212) 697-6484
                            Facsimile: (212) 697-7296
                            peretz@bgandg.com

                            Additional Counsel




     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                         60
        Case 7:20-cv-08538-NSR Document 25 Filed 02/18/21 Page 64 of 64




                                    PROOF OF SERVICE

       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On February 18, 2021, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for

the Southern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on February 18, 2021.



                                                    s/ Leanne H. Solish
                                                    Leanne H. Solish




                AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    61
